Case: 4:17-cv-02455-CDP Doc. #: 186 Filed: 06/26/19 Page: 1 of 2 PageID #: 4233



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MISSOURI
                           EASTERN DIVISION


  MALEEHA AHMAD, et al.,                )
                                        )
               Plaintiffs,              )
                                        )
  v.                                    ) Case No. 4:17-CV-02455-CDP
                                        )
  CITY OF ST. LOUIS, MISSOURI,          )
                                        )
               Defendant.               )


       DEFENDANT'S MOTION TO STAY PENDING DISPOSITION OF
                           APPEALS

         Defendant City of St. Louis respectfully moves the Court to stay

  further proceedings in this cause pending disposition of defendant City's

  pending appeals to the United States Court of Appeals for the Eighth Circuit.

  Defendant does not seek a stay of the preliminary injunction, nor does the

  defendant seek to stay completion of discovery.

         Defendant submits a memorandum in support of this motion

  concurrently herewith.

         WHEREFORE, defendant City respectfully requests that further

  proceedings herein be stayed pending disposition of appellate proceedings.

                                        Respectfully submitted,
                                        JULIAN L. BUSH
                                        CITY COUNSELOR
Case: 4:17-cv-02455-CDP Doc. #: 186 Filed: 06/26/19 Page: 2 of 2 PageID #: 4234




                                       /s/ Robert H. Dierker
                                       Robert H. Dierker 23671MO
                                       Associate City Counselor
                                       dierkerr@stlouis-mo.gov
                                       Brandon Laird 65564MO
                                       Associate City Counselor
                                       Abby Duncan 67766MO
                                       Assistant City Counselor
                                       Megan Bruyns 69987MO
                                       Assistant City Counselor
                                       Amy Raimondo 71291MO
                                       Assistant City Counselor
                                       1200 Market St.
                                       City Hall, Rm 314
                                       St. Louis, MO 63103
                                       314-622-3361
                                       Fax 314-622-4956




                                      2
